DETAILED ACTION

1.	Claims 1-4, 6-14, and 16-22 are presented for consideration.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 4, 6, 7, 9-12, 14, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dudai et al. [ US Patent Application No 2014/0281664 ], in view of Sternfeld et al. [ US Patent Application No 2016/0274887 ].

3.	As per claim 1, Dudai discloses the invention as claimed including a system comprising: 
	a user device communicatively coupled to a configuration server and a database [ i.e. end user device connects with device/app setting management system ] [ Figure 1; and paragraphs 0020-0023 ], wherein a client module executing on the user device is configured to perform the following operations: 
	based on a detecting of a reduction in a performance of an application executing on the user device [ i.e. determine, that the app may be performing at sub-optimal or degraded levels ] 
	Dudai does not specifically disclose the configuration data including a set of determined values for one or more rendering options corresponding to the request data; and 
	based on a receiving of the configuration data over the network, applying the set of determined values in real time to the application and the user device, the applying including changing a rendering of a virtual object within the application executing on the user device based on the set of determined values for the one or more rendering options.
	Sternfeld discloses the configuration data including a set of determined values for one or more rendering options corresponding to the request data [ i.e. composite modification file can include attributes associated with the game modifications ] [ paragraphs 0019, 0075, and 0082 ]; and 
	based on a receiving of the configuration data over the network, applying the set of determined values in real time to the application and the user device [ i.e. the game application on the client system is updated in real-time ] [ paragraphs 0044, and 0045 ], the applying including changing a rendering of a virtual object within the application executing on the user 
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Dudai and Sternfeld because the teaching of Sternfeld would enable to reduce the time and effort for modifying a game application [ Sternfeld, paragraph 0017 ].
 
4.	As per claim 2, Dusai discloses recording data that describes the application, the device, and the reduction in the performance [ i.e. collect information associated with the error condition, the app and the device ] [ 206, Figure 2; and paragraphs 0008, and 0026 ], and sending the data over a network to the database [ i.e. send that information to the device setting management system ] [ paragraph 0026 ]. 
 
5.	As per claim 4, Dudai discloses wherein the request includes application data specifying the state of the application and device data specifying an identifier of the device and a state of the device [ i.e. collect information associated with the error condition ] [ paragraphs 0026, and 0027 ]. 
 
6.	As per claims 6, 7, and 9, they are rejected for similar reasons as stated above in claims 1, 2, and 4.

7.	As per claim 10, Dudai discloses wherein the modifying of the properties includes at least one of: specifying a quality of the virtual asset content to be used in the application, modifying 

8.	As per claims 11, 12, and 14, they are rejected for similar reasons as stated above in claims 1, 2, and 4.

9.	As per claim 17, Sternfeld discloses wherein the configuration data further includes determines values for at least one of a quality or a graphical setting corresponding to the request data [ i.e. background image, displayed game parameters ] [ paragraphs 0043, and 0081 ]..

10.	As per claim 20, Sternfeld discloses wherein the rendering option includes a level-of-detail (LOD) for each virtual object, a type of occlusion used when rendering, or a property of a shadow used in rendering the scene [ i.e. details about the level, and object variables  ] [ paragraphs 0037, and 0057 ].

11.	As per claim 21, Sternfeld discloses wherein the one or more rendering options include a level of detail for the virtual object, a type of occlusion used when rendering the virtual objects, shadows used in rendering s scene including the virtual object, how to handle reflections from surfaces within a scene including the virtual object, or a shader program used during the rendering of the virtual object [ i.e. details about the level, and object variables  ] [ paragraphs 0037, and 0057 ].

.


13.	Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dudai et al. [ US Patent Application No 2014/0281664 ], in view of Sternfeld et al. [ US Patent Application No 2016/0274887 ], and further in view of Rangole [ US Patent No 9,800,466 ].

14.	As per claim 3, Dudai in view of Stenfeld does not specifically disclose wherein the configuration data is generated by a machine-learned model configured to determine parameters for the application to counteract the reduction.  Rangole discloses wherein the configuration data is generated by a machine-learned model configured to determine parameters for the application to counteract the reduction [ i.e. machine learning model configured to output a second set of tunable parameter settings for the distributed application, where performance of the distributed applications may be better s compare to a performance using the first set of tunable parameter settings ] [ Abstract; col 4, lines 50-61; and col 13, lines 1-11 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Dudai, Sternfeld and Rangole because the teaching of Rangole would enable to manage large-scale computing resources for many customers with diverse needs and has allowed various computing resources or computing services to be efficiently and securely shared by multiple customers [ Rangole, col 1, lines 6-11 ].

. 
 

16.	Claims 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dudai et al. [ US Patent Application No 2014/0281664 ], in view of Sternfeld et al. [ US Patent Application No 2016/0274887 ], and further in view of Yerli [ US Patent Application No 2013/0218542 ].
17.	As per claim 16, Dudai in view of Sternfeld does not specifically disclose wherein the virtual object is used to display a scene in the application.  Yerli discloses wherein the virtual object is used to display a scene in the application [ Abstract; and paragraphs 0007, and 0010 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Dudai, Sternfeld and Yerli because the teaching Yerli would enable to provide system and method for driving simulated virtual environments with real data [ Yerli, paragraph 0006 ].

18.	As per claim 19, Yerli discloses wherein the graphical setting includes a quantity of additional virtual asset content displayed simultaneously by the application in the scene, a quantity, type, or property of a light source used by the application in rendering the scene, or a number of particles in a particle system used by the application when rendering the scene [ i.e. plurality of virtual objects in a virtual scene ] [ paragraphs 0007, and 0024 ].


18 is rejected under 35 U.S.C. 103 as being unpatentable over Dudai et al. [ US Patent Application No 2014/0281664 ], in view of Sternfeld et al. [ US Patent Application No 2016/0274887 ], and further in view of Knoblauch et al. [ US Patent Application No 2015/0243069 ].

20.	As per claim 18, Dudai in view of Sternfeld does not specifically disclose wherein the quality includes a polygon count in a 3D mesh for the virtual asset content or a number of joints in the virtual asset content.  Knoblauch discloses wherein the quality includes a polygon count in a 3D mesh for the virtual asset content or a number of joints in the virtual asset content  [ Abstract; and paragraphs 0006, and 0045 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Dudai, Sternfeld, and Knoblauch because the teaching of Knoblauch would enable to identify those keyframes assigned to a relatively small number of polygons and to change the assignments of those polygons to a keyframe with a high number of assigned polygons, and then to eliminate the unneeded keyframe [ Knoblauch, paragraph 0022 ].

Response to Arguments

21.	Applicant’s arguments with respect to claim(s) 1-4, 6-14, and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446